Name: Commission Regulation (EEC) No 2371/92 of 13 August 1992 amending Regulation (EEC) No 1641/91 fixing the monetary compensatory amounts in the agricultural sector and certain coefficients required for their application
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 234/ 117 . 8 . 92 Official Journal of the European Communities I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 2371/92 of 13 August 1992 amending Regulation (EEC) No 1641/91 fixing the monetary compensatory amounts in the agricultural sector and certain coefficients required for their application 1992 for the pound sterling lead, pursuant to Article 9 (2) of Regulation (EEC) No 1677/85 , to an adjustment of the monetary compensatory amounts applicable to the United Kingdom in the sectors concerned, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1641 /91 is hereby amended as follows : 1 . the column headed 'United Kingdom' in parts 1 , 3 , 5 , 7 and 8 of Annex I is replaced by that in Annex I hereto ; 2 . Annex II is replaced by Annex II hereto . Article 2 This Regulation shall enter into force on 17 August 1992 . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1677/85 of 11 June 1985 on monetary compensatory amounts in agriculture ('), as last amended by Regu ­ lation (EEC) No 2205/90 (2), and in particular Article 9 (2) thereof, Whereas the monetary compensatory amounts introduced by Regulation (EEC) No 1677/85 were fixed by Commission Regulation (EEC) No 1641 /91 (J), as last amended by Regulation (EEC) No 2303/92 (4); Whereas Commission Regulation (EEC) No 3153/85 (*), as last amended by Regulation (EEC) No 3672/89 ('), lays down detailed rules for calculating monetary compensatory amounts ; whereas the spot market rates recorded as provided for in Regulation (EEC) No 3153/85 during the period 5 to 11 August This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 13 August 1992 . For the Commission Ray MAC SHARRY Member ofthe Commission ( l) OJ No L 164 , 24. 6 . 1985 , p . 6 . C) OJ No L 201 , 31 . 7 . 1990 , p . 9. (5) OJ No L 153 , 17 . 6 . 1991 , p . 1 . (4) OJ No L 226 , 10 . 8 . 1992 , p . 1 . C) OJ No L 310 , 21 . 11 . 1985 , p . 4 . (6) OJ No L 358 , 8 . 12 . 1989, p . 28 . No L 234/2 Official Journal of the European Communities 17 . 8 . 92 ANNEX ! PARTI SECTOR CEREALS Monetary compensatory amounts CN code Tabe Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pta Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Ut France FF Greece Dr Ireland £ Irl 1000 kg 2,646 2,646 3,575 3,575 2,646 2,646 2,514 2,514 2,514 2,414 2,414 2,646 2,646 2,514 2,514 3,208 3,023 3,705 1,191 2,565 2,462 2,565 2,565 4,560 3,465 3,379 3,837 2,699 2,565 3,520 2,565 2,565 2,699 2,565 2,565 2,462 2,699 0709 90 60 0712 90 19 1001 10 10 1001 10 90 1001 90 91 1001 90 99 1002 00 00 1003 00 10 1003 00 90 1004 00 10 1004 00 90 1005 10 90 1005 90 00 1007 00 90 1008 20 00 1101 00 00 1102 10 00 1102 20 10 1102 20 90 1102 90 10 1102 90 30 1102 90 90 1103 11 10 1103 11 90 1103 12 00 1103 13 10 1103 13 90 1103 19 10 1103 19 30 1103 19 90 1103 21 00 1103 29 10 1103 29 20 1103 29 30 1103 29 40 11-1 11-1 7285 7286 11-2 11-1 11-1 7285 7286 17 . 8 . 92 Official Journal of the European Communities No L 234/3 CN code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pta Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl 1103 29 90 1104 11 10 1104 11 90 1104 12 10 1104 12 90 1104 19 10 1104 19 30 1104 19 50 1104 19 99 1104 21 10 1104 21 30 1104 21 50 1104 21 90 1104 22 10 1104 22 30 1104 22 50 1104 22 90 1104 23 10 1104 23 30 1104 23 90 1104 29 11 1104 29 15 1104 29 19 1104 29 31 1104 29 35 1104 29 39 1104 29 91 1104 29 95 1104 29 99 1104 30 10 1104 30 90 1107 10 11 1107 10 19 1107 10 91 1107 10 99 1107 20 00 1108 11 00 1108 12 00 11-1 11-1 11-1 11-1 11-6 11-6 11-3 11-3 11-3 11-3 11-1 11-1 11-4 11-4 11-4 7285 7286 7285 7286 7158 7159 7290 7291 7290 7291 7285 7286 7294 7295 7294  1 000 kg  2,565 2,565 2,565 3,520 2,462 4,345 2,699 2,565 2,911 2,565 2,565 2,565 3,520 4,023 2,565 2,462 4,345 3,379 2,462 2,462 2,699 2,699 2,699 2,699 2,565 2,565 2,565 2,699 2,565 2,565 2,565 2,699 2,565 2,565 2,565 1,985 0,794 4,711 3,520 4,475 3,344 3,897 4,472 4,472 3,996 O No L 234/4 Official Journal of the European Communities 17. 8 . 92 I \ Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy lit France FF Greece Dr Ireland £ Irl I l 1 - 1000 kg 1108 12 00 11-4 7295 C) I 3,996 1108 13 00 11-5 7296 3,996 11-5 7297 C) Il 3,996 1108 14 00 11-4 7294 Il 3,996 11-4 7295 C) Il 3,996 1108 19 90 11-4 7294 \ Il 3,996 11-4 , 7295 C) Il 3,996 1109 00 00 l l 6,087 1702 30 91 17-9 7318 \ Il 5,213 1702 30 99 17-9 7318 l Il 3,996 1702 40 90 l l \ 3,996 1702 90 50 l l I 3,996 1702 90 75 l l \ 5,452 1702 90 79 l l l 3,811 2106 90 55 l \ 3,996 2302 10 10 23-1 7622 \  23-1 7623 l 1,093 2302 10 90 l l 2,264 2302 20 10 1,093 2302 20 90 l l 2,264 2302 30 10 l 1,093 2302 30 90 \ 2,342 2302 40 10 1,093 2302 40 90 l 2,342 2303 10 11 l l 5,293 2309 10 11 23-2 7624  I 23-2 7625 \ 0,318 2309 10 13 23-8 7541 o l  23-8 7542 o l 3,458 23-8 7543 o l 6,916 23-8 7545 o l 0,540 I 23-8 7546 o l 1,081 23-8 7547 o l  23-8 7548 o l 5,733 23-8 7549 o l 11,466 I 23-8 7550 (2) l 0,318 23-8 7551 o 3,776 23-8 7552 o 7,234 23-8 7626 o 0,318 23-8 7627 o I 0,858 23-8 7628 (') ' 1,399 23-8 7629 o 0,318 23-8 7630 (2) 6,051 23-8 7631 o 11,784 2309 10 31 23-3 7624  17 . 8 . 92 Official Journal of the European Communities No L 234/5 \ Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy lit France FF Greece Dr Ireland £ Irl I \ - 1 000 kg 2309 10 31 23-3 7691 1,006 2309 10 33 23-9 7541 o  23-9 7542 o 3,458 23-9 7543 o 6,916 23-9 7545 o 0,540 23-9 7546 o 1,081 23-9 7547 o  23-9 7548 0 5,733 23-9 7549 o 11,466 23-9 7645 o 1,006 l 23-9 7646 C) 4,464 23-9 7647 0 7,922 23-9 7648 C) 1,006 23-9 7649 0 1,546 23-9 7650 (2) 2,087 23-9 7651 o 1,006 23-9 7652 o 6,739 23-9 7653 o 12,472 2309 10 51 23-4 7624  . 23-4 7692 I 1,985 2309 10 53 23-10 7541 o  23-10 7542 o \ 3,458 23-10 7543 o 6,916 23-10 7545 C) 0,540 23-10 7546 o 1,081 23-10 7547 o  23-10 7548 (2) 5,733 23-10 7549 o \ 11,466 23-10 7654 (2) \ 1,985 23-10 7655 O 5,443 23-10 7656 O 8,901 l 23-10 7657 o 1,985 23-10 7658 o 2,525 23-10 7659 , O 3,066 23-10 7660 C) 1,985 23-10 7661 C) 7,718 23-10 7662 (') 13,451 2309 90 31 23-5 7624  23-5 7693 0,318 2309 90 33 23-11 7541 C)  23-11 7542 (') 3,458 23-11 7543 (') 6,916 \ 23-11 7545 (') 0,540 23-11 7546 o 1,081 23-11 7547 o  No L 234/6 Official Journal of the European Communities 17. 8 . 92 I \ Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands Fl Spain Pu Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl \ - 1 000 kg 2309 90 33 23-11 7548 o 5,733 23-11 7549 o 11,466 l 23-11 7663 (') 0,318 23-11 7664 o 3,776 23-11 7665 o 7,234 23-11 7666 o 0,318 23-11 7667 o 0,858 l 23-11 7668 o 1,399 23-11 7669 o 0,318 23-11 7670 o 6,051 l 23-11 7671 o 1 1,784 v 2309 90 41 23-6 7624 l  23-6 7694 I 1,006 2309 90 43 23-12 7541 o  l 23-12 7542 o 3,458 23-12 7543 o 6,916 23-12 7545 o 0,540 23-12 7546 o 1,081 23-12 7547 o  23-12 7548 o l 5,733 23-12 7549 o 11,466 23-12 7672 o 1,006 23-12 7673 o 4,464 23-12 7674 o 7,922 \ 23-12 7675 o 1,006 23-12 7676 o 1,546 23-12 7677 o 2,087 l 23-12 7678 o 1,006 23-12 7679 o 6,739 23-12 7680 o 12,472 2309 90 51 23-7 7624  l 23-7 7695 1,985 2309 90 53 23-13 7541 o  23-13 7542 o 3,458 23-13 7543 o 6,916 23-13 7545 o 0,540 23-13 7546 o 1,081 - 23-13 7547 o  23-13 7548 (') 5,733 23-13 7549 (') 11,466 23-13 7681 (') 1,985 23-13 7682 o 5,443 23-13 7683 o 8,901 23-13 7684 o 1,985 \ 23-13 7685 o 2,525 l 17 . 8 . 92 Official Journal of the European Communities No L 234/7 1 Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands R Spain Pta ~ Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl I \ - 1 000 kg 2309 90 53 23-13 23-13 23-13 23-13 7686 7687 7688 7689 o o o 0 3,066 1,985 7,718 13,451 (') When completing the customs formalities, the applicant must state in the declaration provided for this purpose the content by weight of starch, expressed as dry matter, per 1 000 kg of the product. (*) When completing customs formalities, the party concerned shall state in the declaration provided for this purpose , in particular, the actual content by weight per tonne of finished product of:  milk powder or granules (other than whey),  whey powder or granules,  added casein and/or caseinate . No L 234/8 Official Journal of the European Communities 17 . 8 . 92 PART 3 SECTOR BEEF AND VEAL Monetary compensatory amounts Positive Negative CN code Germany Nether ­ lands Spain Portugal United KingdomTable Additionalcode Notes Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ IrlDM F1 Pta Esc £  100 kg live weight O (') (') o 2,527 2,527 2,527 2,527 2,527  100 kg net weight 0102 90 10 0102 90 31 0102 90 33 0102 90 35 0102 90 37 0201 10 10 0201 10 90 0201 20 21 0201 20 29 0201 20 31 0201 20 39 0201 20 51 0201 20 59 0201 20 90 0201 30 00 0202 10 00 0202 20 10 0202 20 30 O O 0202 20 50 02-1 02-1 02-1 02-1 02-1 02-1 7014 7018 7019 7014 7018 7019 4,802 4,802 4,802 4,802 3,841 3,841 5,762 5,762 3,841 6,571 4,271 4,271 0,683 0,683 3,417 1,068 1,068 5,339 3,417 5,339 5,339 1,068 5,339 6,571 5,339 3,841 5,484 5,484 5,484 5,484 3,285 2,199 2,199 O o o oo o 02-2 02-2 7034 7038 0202 20 90 , 0202 30 10 0202 30 50 0202 30 90 0206 10 95 0206 29 91 0210 20 10 0210 20 90 0210 90 41 0210 90 90 1602 50 10 16-4 16-4 16-4 16-4 7330 7331 7332 73321602 90 61 No L 234/917. 8 . 92 Official Journal of the European Communities ( ») The compensatory amount shall not be applied on animals imported within an annual tariff quota to be granted by the competent authorities of the European Communities : (a) for heifers and cows, other than those intended for slaughter, of the grey, brown, and mottled yellow Simmental and Pinzgau breeds ; (b) for bulls, heifers and cows, other than those intended for slaughter, of the motded Simmental breed, the Schwyz breed and the Friburg breed. (a) The compensatory amount shall not be applied :  in respect of auantities coming within an annual tariff quota of 53 000 tonnes, expressed in boned meat, to be granted by the competent authorities of me European Communities for frozen beef and veal,  in respect of auantities coming within an annual tariff quota of 2 250 tonnes, expressed in boned meat, to be granted by the competent authorities of tne European Communities for frozen buffalo meat. . (') Entry under this CN code is subject to the production of a certificate issued on conditions laid down by the competent authorities of the European Communities . No L 234/ 10 Official Journal of the European Communities 17. 8 . 92 PART 5 SECTOR MILK AND MILK PRODUCTS Monetary compensatory amounts I \ Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl I I I I  100 kg --l 0401 04-1 7058 \ II a + e 0402 10 11 l l 2,867 0402 10 19 04-3 7059 \ l 1,786 04-3 7079 l l 2,867 04-3 7222 l  0402 10 91 04-4 7089 l l d + f 0402 10 99 04-4 7089 \ l \ d + f 0402 21 11 04-2 7744 l a + c 0402 21 17 04-6 7098 \ l 1,786 04-6 7114 l l l a + c 04-6 7224 \ l  0402 21 19 04-2 7744 l a+c 0402 21 91 1 04-2 7744 l a + c 0402 21 99 04-2 7744 l a + c l 0402 29 04-2 7744 l a+c+ f 0402 91 04-2 7744 \ l a + c 0402 99 04-2 7744 l l a+c+f 0403 10 02 04-2 7744 l a+c 0403 10 04 04-2 7744 l a + c 0403 10 06 04-2 7744 l a+c 0403 10 12 04-2 7744 l a + c+f 0403 10 14 04-2 7744 l a+c + f 0403 10 16 04-2 7744 l a + c + f l 0403 10 22 04-2 7744 l a + c 0403 10 24 04-2 7744 l a + c 0403 10 26 04-2 7744 l a + c 0403 10 32 04-2 7744 l a+c+f 0403 10 34 04-2 7744 a+c+ f 0403 10 36 04-2 7744 l a+c+f 0403 90 1 1 04-5 7093 l 1,786 04-5 7097 2,867 04-5 7223  0403 90 13 04-6 7098 1,786 04-6 7114 a + c 04-6 7224  0403 90 19 04-2 7744 a+c 0403 90 31 04-4 7089 d+f 0403 90 33 04-2 7744 a+ c + f 0403 90 39 04-2 7744 a + c + f Official Journal of the European Communities No L 234/ 1117 . 8 . 92 Positive Negative Germany Nether ­ lands Spain Portugal United Kingdom Ireland CN code Table Additionalcode Notes Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Ut France FF Greece DrDM F1 Pta Esc £ £ Irl - 100 kg - a + c a + c a + c a+c+f a+c+f a+c+ f a+c a+c a+c a+c a + c a+c a+c+ f a + c+f a + c+f a + c+f a + c+f a+c+f 1,652 1,694 2,398 2,458 2,607 2,672 4,749 4,867 b x coef b x coef b x coef b b x coef 0403 90 51 0403 90 53 0403 90 59 0403 90 61 0403 90 63 0403 90 69 0404 90 11 0404 90 13 0404 90 19 0404 90 31 0404 90 33 0404 90 39 0404 90 51 0404 90 53 0404 90 59 0404 90 91 0404 90 93 0404 90 99 0405 0406 10 20 0406 10 80 0406 20 10 0406 20 90 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-8 04-8 04-8 04-8 04-8 04-8 04-8 04-8 04-8 04-8 04-8 04-9 04-9 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7118 7119 7134 7138 7139 7154 7189 7193 7197 7199 7218 7225 7281 7226 7227 7228 7229 7230 7231 7232 7226 7228 7230 7232 7233 7234 3,564 4,070 2,450 3,189 1,114 1,620 4,070 3,189 1,620 4,070 5,518 No L 234/12 Official Journal of the European Communities 17 . 8 . 92 Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pra Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl \ I  100 kg --l I 0406 30 10 04-10 7235 IlII  04-10 7236 IIl 1,463 04-10 7237 I l 2,146 04-10 7238 l 3,123 04-10 7239 IIll 3,704 0406 30 31 04-10 7235 IIll  04-10 7236 Ill l 1,463 04-10 7237 IIIl l 2,146 04-10 7238 lll 3,123 0406 30 39 04-10 7235 \ l  04-10 7238 Ill 3,123 04-10 7239 \ l 3,704 0406 30 90 \ l 3,704 l I 0406 40 00 04-11 7240 \ l  04-11 7241 \ l 3,852 0406 90 11 04-12 7242 l l 3,189 04-12 7243 l l  04-12 7244 \ l 3,564 l 04-12 7245 l l 4,070 04-12 7246 I l 2,450 04-12 7247 l l 3,189 0406 90 13 04-13 7248 \ l  l l 04-13 7250 I l 4,763 0406 90 15 04-13 7248 \ l  04-13 7250 \ l 4,763 0406 90 17 04-13 7248 l l  04-13 7249 l 3,189 04-13 7250 l l 4,763 0406 90 19 I l  0406 90 21 04-14 7251 l  04-14 7252 I l 4,365 0406 90 23 04-15 7254 l  l l 04-15 7255 l 3,564 04-15 7256 l 4,070 04-15 7257 2,450 l 04-15 7258 3,189 0406 90 25 04-15 7254  04-15 7255 3,564 04-15 7256 4,070 04-15 7257 l 2,450 04-15 7258 3,189 0406 90 27 04-15 7254  04-15 7255 3,564 04-15 7256 4,070 l 04-15 7257 2,450 17 . 8 . 92 Official Journal of the European Communities No L 234/ 13 Positive Negative Additional code Notes Germany Nether ­ lands Spam Portugal United Kingdom Ireland CN code Table Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy lit France FF Greece DrDM F1 Pta Esc £ £ Irl  100 kg - 3,189 3,564 4,070 2,450 3,189 3,564 4,070 2,450 3,189 0406 90 27 0406 90 29 0406 90 31 0406 90 33 0406 90 35 0406 90 37 0406 90 39 0406 90 50 0406 90 61 0406 90 63 0406 90 69 0406 90 73 7258 7253 7254 7255 7256 7257 7258 7253 7254 7255 7256 7257 7258 7253 7254 7255 7256 7257 7258 7259 7274 7277 7278 7279 7259 7274 7277 7278 7279 7254 7255 7256 7257 7258 7253 7254 7255 7256 7257 7258 7259 7274 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-16 04-16 3,564 4,070 2,450 3,189 3,564 4,070 2,450 3,189 3,564 4,070 2,450 3,189 3,564 4,070 2,450 3,189 3,564 4,070 2,450 3,189 5,518 3,564 No L 234/ 14 Official Journal of the European Communities 17. 8 . 92 I Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pea Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl I \  100 kg - I 0406 90 73 04-16 7277 I 4,070 04-16 7278 I 2,450 04-16 7279 3,189 0406 90 75 04-16 7259 I  04-16 7274 I 3,564 04-16 7277 \ 4,070 04-16 7278 2,450 04-16 7279 I 3,189 0406 90 77 04-16 7259  04-16 7274 3,564 04-16 7277 \ 4,070 04-16 7278 l 2,450 04-16 7279 3,189 0406 90 79 04-16 7259  04-16 7274 l 3,564 04-16 7277 \ 4,070 04-16 7278 l 2,450 04-16 7279 \ 3,189 0406 90 81 04-16 7259  04-16 7274 \ 3,564 04-16 7277 4,070 04-16 7278 2,450 04-16 7279 3,189 0406 90 85 04-16 7259  04-16 7274 3,564 04-16 7277 \ 4,070 I 04-16 7278 2,450 \ 04-16 7279 3,189 0406 90 89 04-15 7253 \  04-15 7254  04-15 7255 3,564 04-15 7256 l 4,070 04-15 7257 l 2,450 04-15 7258 3,189 0406 90 93 04-8 7226  04-8 7231 1,114 04-8 7232 1,620 0406 90 99 04-8 7226  04-8 7228 4,070 04-8 7230 3,189 04-8 7232 1,620 2309 10 15 23-14 7553 0,346 l 23-14 7554 0,692 23-14 7555 1,037 23-14 7556 1,297 17 . 8 . 92 Official Journal of the European Communities No L 234/ 15 l l Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands Fl Spain Pta Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl \ \  100 kg - 2309 10 15 23-14 7557 1,452 23-14 7558 1,556 23-14 7559 0,054 23-14 7569 l 0,108 23-14 7573 \ 0,162 23-14 7574 0,203 23-14 7577 0,227 23-14 7578 0,243 23-14 7579 \ 0,573 23-14 7580 l 1,147 23-14 7581 1,720 23-14 7582 I 2,150 23-14 7583 \ 2,408 23-14 7584 l 2,580 23-14 7885 \  2309 10 19 23-14 7553 \ 0,346 l 23-14 7554 \ 0,692 .I 23-14 7555 \ \ 1,037 23-14 7556 1,297 23-14 7557 \ 1,452 23-14 7558 l 1,556 23-14 7559 0,054 23-14 7569 0,108 23-14 7573 l 0,162 23-14 7574 0,203 23-14 7577 0,227 23-14 7578 \ 0,243 23-14 7579 ll 0,573 23-14 7580 l 1,147 23-14 7581 \ 1,720 23-14 7582 II 2,150 23-14 7583 \ 2,408 23-14 7584 \ 2,580 23-14 7885 \   2309 10 39 23-14 7553 \ 0,346 23-14 7554 \ 0,692 23-14 7555 1,037 23-14 7556 \ 1,297 23-14 7557 ll 1,452 23-14 7558 II 1,556 23-14 7559 0,054 23-14 7569 \ 0,108 23-14 7573 0,162 23-14 7574 0,203 23-14 7577 I 0,227 No L 234/ 16 Official Journal of the European Communities 17. 8 . 92 Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl I  100 kg - \ 2309 10 39 23-14 7578 II 0,243 I 23-14 7579 \ 0,573 23-14 7580 \ l 1,147 23-14 7581 1,720 23-14 7582 I 2,150 23-14 7583 II 2,408 23-14 7584 || 2,580 l 23-14 7885  l 2309 10 59 23-14 7553 0,346 23-14 7554 l 0,692 l 23-14 7555 l 1,037 23-14 7556 l 1,297 l 23-14 7557 \ l 1,452 23-14 7558 l 1,556 23-14 7559 l l 0,054 23-14 7569 \ l 0,108 l 23-14 7573 \ l 0,162 I 23-14 7574 \ l 0,203 l l 23-14 7577 \ l 0,227 l 23-14 7578 \ l 0,243 l 23-14 7579 \ l 0,573 23-14 7580 \ l 1,147 I 23-14 7581 l l 1,720 23-14 7582 I 2,150 23-14 7583 l 2,408 23-14 7584 I l 2,580 23-14 7885 l  2309 10 70 23-14 7553 l 0,346 23-14 7554 0,692 23-14 7555 1,037 l 23-14 7556 l 1,297 23-14 7557 1,452 l 23-14 7558 1,556 23-14 7559 0,054 23-14 7569 0,108 23-14 ' 7573 0,162 23-14 7574 0,203 23-14 7577 0,227 23-14 7578 0,243 23-14 7579 0,573 23-14 7580 1,147 23-14 7581 1,720 l 23-14 7582 2,150 l 23-14 7583 2,408 23-14 7584 2,580 17 . 8 . 92 Official Journal of the European Communities No L 234/17 I \ Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl \ \  100 kg - 2309 10 70 23-14 7885  2309 90 35 23-14 7553 0,346 23-14 7554 0,692 23-14 7555 1,037 23-14 7556 1,297 23-14 7557 1,452 23-14 7558 \ 1,556 23-14 7559 0,054 23-14 7569 \ 0,108 I 23-14 7573 \ 0,162 23-14 7574 0,203 23-14 7577 \ 0,227 23-14 7578 I 0,243 23-14 7579 \ 0,573 23-14 7580 \ 1,147 23-14 7581 I 1,720 23-14 7582 \ 2,150 23-14 7583 l \ 2,408 23-14 7584 2,580 23-14 7885 I  2309 90 39 23-14 7553 \ 0,346 23-14 7554 0,692 23-14 7555 I \ 1,037 23-14 7556 \ I 1,297 23-14 7557 \ 1,452 23-14 7558 I 1,556 I 23-14 7559 0,054 23-14 ' 7569 II 0,108 23-14 7573 0,162 I 23-14 7574 I 0,203 23-14 7577 I 0,227 23-14 7578 I 0,243 23-14 7579 0,573 23-14 7580 \ I 1,147 23-14 7581 1,720 23-14 7582 I 2,150 23-14 7583 2,408 23-14 7584 \ 2,580 23-14 7885 I  2309 90 49 23-14 7553 I 0,346 23-14 7554 0,692 23-14 7555 l 1,037 23-14 7556 l 1,297 23-14 7557 l 1,452 23-14 7558 1,556 No L 234/ 18 Official Journal of the European Communities 17 . 8 . 92 I - Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl \  100 kg - 2309 90 49 23-14 7559 I 0,054 - 23-14 7569 0,108 23-14 7573 \ 0,162 23-14 7574 I 0,203 23-14 7577 I 0,227 23-14 7578 0,243 23-14 7579 I 0,573 23-14 7580 I 1,147 23-14 7581 1,720 23-14 7582 I 2,150 23-14 7583 I 2,408 23-14 7584 \ 2,580 23-14 7885 I  2309 90 59 23-14 7553 0,346 23-14 7554 0,692 23-14 7555 I 1,037 23-14 7556 \ 1,297 23-14 7557 \ 1,452 23-14 7558 I 1,556 ¢ 23-14 7559 l 0,054 23-14 7569 0,108 23-14 7573 \ 0,162 23-14 7574 0,203 23-14 7577 l 0,227 23-14 7578 0,243 23-14 7579 \ 0,573 23-14 7580 \ 1,147 23-14 7581 1,720 23-14 7582 2,150 23-14 7583 2,408 23-14 7584 2&gt;580 23-14 7885  2309 90 70 23-14 7553 \ 0,346 23-14 7554 0,692 l 23-14 7555 1,037 23-14 7556 1,297 23-14 7557 1,452 23-14 7558 1,556 23-14 7559 0,054 23-14 7569 0,108 23-14 7573 0,162 23-14 7574 \ 0,203 23-14 7577 0,227 23-14 7578 0,243 23-14 7579 0,573 17.8.92 Official Journal of the European Communities NoL234/ 19 \ I Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland J \ DM F1 Pta Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl \  100 kg - 2309 90 70 23-14 23-14 23-14 23-14 23-14 23-14 7580 7581 7582 7583 7584 7885 1,147 1,720 2,150 2,408 2,580  Vo milk fat/100 kg product  a b 0,053 0,058 % non-fatty lactic dry matter excluding added whey and/or lactose and/or casein and/or caseinates/100 kg product C 0,025 % lactic matter excluding added whey and/or lactose and/or casein and/or caseinates/ 100 kg product  a 0,029 °/o non-fatty lactic matter excluding added whey and/or lactose and/or casein and/or caseinates/ 100 kg product C 0,002 f  % sucrose/100 kg product 0,010 Annex For certain milk products, falling within CN codes 0401 , 0402, 0403 and 0404, the applicant, when completing customs formalities, shall state on the declaration provided for this purpose : the weight of fat, the weight of non-fatty lactic dry matter and the weight of added sucrose, contained in 100 kg of product, as well as whether or not whey and/or lactose and/or casein and/or caseinates nave been added, and where this is the case, the actual content by weight of these products and the lactose content of the addedwhey. No L 234/20 Official Journal of the European Communities 17 . 8 . 92 PART 7 SECTOR SUGAR Monetary compensatory amounts Positive Negative Germany Spain Denmark Ireland CN code Nether ­ lands Portugal United Kingdom Belgium/ Luxem ­ bourg Italy France Greece DM F1 Pta Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl  100 kg  0,809 0,809 0,809 0,809 0,809 0,809 0,809 0,809 0,971 0,971 0,971  100 kg of dry matter  0,971 0,971 0,971 Table Additionalcode Notes 17-5 7334 0) 17-5 7335 I 17-5 7334 o 17-5 7335 I 17-5 7334 (') 17-5 7335 I 17-5 7334 o 17-5 7335 I 17-6 7337 o 17-7 7340 \ 17-7 7340 \ 17-8 7341 \ 17-8 7341 I 17-8 7341 \ 17-10 7345 o 17-10 7346 o 17-10 7347 o 17-8 7341 17-11 7349 o 17-11 7350 o 17-11 7351 o 17-12 7353 o 17-10 7345 o 17-10 7346 o 17-10 7347 (3 ) 21-5 7419 21-6 7423 (') 21-6 7424 o 21-6 7425 o °/o sucrose content and 100 kg net  1701 11 10 1701 11 90 1701 12 10 1701 12 90 1701 91 00 1701 99 10 1701 99 90 1702 30 10 1702 40 10 1702 60 10 1702 60 90 1702 90 30 1702 90 60 1702 90 71 1702 90 90 2106 90 30 2106 90 59 0,0097 0,0097 0,0097  100 kg of dry matter  0,971 % sucrose content and 100 kg net  0,0097 0,0097 0,0097 0,0097 0,0097 0,0097 0,0097  100 kg of dry matter  0,971 % sucrose content and 100 kg net  0,0097 0,0097 0,0097 17 . 8 . 92 Official Journal of the European Communities No L 234/21 (*) Where the yield of the raw sugar differs from that of the standard quality defined by Regulation (EEC) No 431 /68 (OJ No L 89, 10. 4 . 1968 , p. 3) the monetary compensatory amount shall be adjusted in accordance with the provisions of Article 2 of Regulation (EEC) No 837/68 (OJ No L 151 , 30. 6 . 1968 , p. 42). (2) For flavoured or coloured sugar the monetary compensatory amount per 100 kg of the product in question shall be equal to the amount indicated multiplied by the sucrose content expressed as a percentage. (}) The sucrose content, including other sugars expressed as sucrose, shall be determined in accordance with Article 7 (2) of Regulation (EEC) No 837/68 in the case of imports and in accordance with Article 13 of Regulation (EEC) No 394/70 (OJ No L 50, 4 . 3 . 1970, p. 1 ) in the case of exports . No L 234/22 Official Journal of the European Communities 17 . 8 . 92 PART 8 PRODUCTS TOWHICH REGULATION (EEC) No 3033/80 RELATES Monetary compensatory amounts CN code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pta Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl  100 kg  2,580 2,905 4,063 2,580 2,905 4,063 0403 10 51 0403 10 53 1 0403 10 59 0403 10 91 0403 10 93 0403 10 99 0403 90 71 0403 90 73 0403 90 79 0403 90 91 0403 90 93 0403 90 99 1517 10 10 1517 90 10 1704 10 11 1704 10 19 1704 10 91 1704 10 99 1704 90 51 1704 90 55 1704 90 61 1704 90 65 1704 90 71 1704 90 75 1704 90 81 1704 90 99 1806 20 10 1806 20 30 1806 20 50 1806 20 70 1806 20 80 1806 20 95 1806 31 00 1806 32 10 1806 32 90 1806 90 11 17-1 * 17-4 * 17-4 * 17-4 17-4 * 17-1 *  17-2 * 17-2 7632 17-3 # 17-3 7632 18-1 * 18-1 * 18-1 * 18-1 * 18-2 * 18-2 * 18-1 * 18-4 * 18-5 * 18-5 7832 18-4 * 17 . 8 . 92 Official Journal of the European Communities No L 234/23 Positive Negative Germany DM Nether ­ lands F1 Spain Pta Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl CN code Table Additionalcode Notes  100 kg  7632 1806 90 19 1806 90 31 1806 90 39 1806 90 50 1806 90 60 1806 90 70 1806 90 90 1901 10 00 1901 90 90 1902 11 10 1902 11 90 1902 19 11 1902 19 19 1902 19 90 1902 40 10 1903 00 00 1905 30 11 1905 30 19 1905 30 30 1905 30 51 1905 30 59 1905 30 91 1905 30 99 1905 40 00 1905 90 40 1905 90 45 1905 90 55 1905 90 60 1905 90 90 2101 10 99 2101 20 90 2105 00 10 2105 00 91 2105 00 99 2106 10 90 2106 90 99 18-1 18-1 18-3 18-3 18-3 18-4 18-4 18-2 19-4 19-2 19-1 19-1 19-1 19-1 19-1 19-1 19-1 19-3 19-3 19-3 19-1 19-1 19-1 19-1 19-1 21-2 21-2 21-3 21-3 21-4 21-4 21-2 21-1 21-1 21-1 21-1 21-1 7633 7634 6585 7585 6586 7586 7001 7002 7003 7004 No L 234/24 Official Journal of the European Communities 17 . 8 . 92 I \ Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands FI Spain Put Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl  100 kg - 2106 90 99 21-1 7635  21-1 7636  21-1 7637 \  21-1 7642 \  1 2905 44 11 I \  2905 44 19 l  2905 44 91 I l  2905 44 99  3505 10 10 \  3505 10 90  l 3823 60 11  3823 60 19  l 3823 60 91  3823 60 99   7001   7002   7003   7004   7005   7006   7007   7008   7009  '  7010   7011 l   7012   7013   7015   7016   7017   7020   I 7021   7022   7023  .  7024   7025   7026   7027   7028  l  7029   7030 l   7031   7032  l  7033   7035  17. 8 . 92 Official Journal of the European Communities No L 234/25 Positive Negative Germany Nether ­ lands Spam Portugal United Kingdom Ireland CN code Table Additionalcode Notes Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece DrF1 Pta Esc £ IrlDM £  100 kg 7036 7037 7040 7041 7042 7043 7044 7045  7046 7047 7048 7049 7050 7051 7052 7053 7055 7056 7057 7060 7061 7062 7063 7064 7065 7066 7067 7068 7069 7070 7071 7072 7073 7075 7076 7077 7080 7081 7082 7083 7084 7085 7086 7087 7088 2,503 2,748 2,432 2,607 2,852 2,552 2,727 2,497 2,680 3,767 3,977 4,160 4,335 4,580 3,871 4,081 4,264 4,439 No L 234/26 Official Journal of the European Communities 17. 8 . 92 \ \ \ Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pu Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl \ \  100 kg -  7090 I 3,991  7091 \ l 4,201  l 7092 l 4,384  l 7095 l l 4,119  \ 7096 \ 4,329  l 7100 C) l   l 7101 (') l   l 7102 C) l   l 7103 C) l   l 7104 C&gt; l   l 7105 o l   l 7106 C) l   l 7107 C) l   l 7108 C) l   l 7109 (') l   l 7110 C) l   l 7111 C)   l 7112 C)   l 7113 C) l   l 7115 0) l  ^  l 7116 C) l   l 7117 C) l   l 7120 (')   l 7121 o   l 7122 (')   7123 C)   l 7124 o   l 7125 C) l   l 7126 C&gt; l   7127 C) l   7128 o l   7129 o l   7130 o l   7131 (') l   7132 C) l   7133 (') l   7135 l   7136 C) l   7137 C) l   7140 0) l   7141 C1) l   7142 (l) l   7143 (') l   7144 o   7145 C)  17. 8 . 92 Official Journal of the European Communities No L 234/27 \ \ Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain Portugal ' United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland DM F1 Pu Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl  100 kg -  7146 (')   7147 o   7148 o   l 7149 C)   7150 0   7151 0)   l 7152 o   l 7153 C)   l 7155 o   l 7156 o   l 7157 o   l 7160 0   l 7161 o   l 7162 o 2,459  l 7163 C) 2,634  l 7164 o 2,879  7165 7166 7167 7168 o o o o 2,563 2,738  l 7169 o I 2,983  l 7170 o   l 7171 (') 2,500  l 7172 o 2,683  l 7173 (') 2,858 l  l 7175 C) 2,418  l 7176 O 2,628  l 7177 (l) 2,811  l 7180 C) 3,898  l 7181 o 4,108  I 71827183 O(') - 4,2914,466  l 7185 C) 4,002  l 7186 (') 4,212  l 7187 (') 4,395  l 7188 (') 4,570  I 71907191 (')o 4,1224,332  l 7192 o 4,515  l 7195 C) 4,250  7196 o 4,460  7200 C)   7201 o   l 7202 o   7203 C)  No L 234/28 Official Journal of the European Communities 17 . 8 . 92 Positive Negative Germany Nether ­ lands Spain Portugal United Kingdom Denmark Italy France Greece Ireland CN code Table Additionalcode Notes Belgium/ Luxem ­ bourg DM Pta Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ IrlF1 100 kg 7204 7205 7206 7207 7208 7209 7210 7211 7212 7213 7215 7216 7217 7220 7221 7260 7261 7262 7263 7264 7265 7266 7267 7268 7269 7270 7271 7272 7273 7275 7276 7300 7301 7302 7303 7304 7305 7306 7307 7308 7309 7310 7311 7312 7313 C) C) o o 0 C) C) C) o C) o C) o o C) o O (l) O O C1) C) C) C) C) C) C) C) C) C) 0) C) C) C) C) C) C ) C) C) i 1 ) o C) C) 2,488 2,663 2,908 2,409 2,592 2,767 3,012 2,529 2,712 2,887 2,447 2,657 17. 8 . 92 Official Journal of the European Communities No L 234/29 I \ Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl  100 kg -  7315 o   7316 o   7317 o  7320 0  7321 o   7360 C)  7361 C) 2,480  I 7362 o 2,663  7363 C) 2,838  7364 o 3,083 l  7365 C)   7366 C) 2,584  7367 o 2,767  7368 o 2,942  7369 o 3,187  7370 o l 2,494  7371 o 2,704  7372 C) 2,887  7373 C) 3,062  7375 o 2,622  7376 C) l 2,832  7378 C) 2,752  7400 c&gt;   7401 o   7402 C)   \ 7403 0)   7404 o   7405 o   7406 C)   7407 o  l  7408 C)   7409 0) 2,398  7410 C)   7411 o   7412 o   . 7413 C)   7415 o I  l  7416 C)   7417 o   7420 o   7421 o   7460 C) 2,419  7461 C) 2,629  7462 C) 2,812  7463 o 2,987 No L 234/30 Official Journal of the European Communities 17. 8 . 92 Positive Negative Germany Spain Portugal Ireland CN code Table Additionalcode Notes Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece DrDM F1 Pta Esc £ £ Irl 100 kg - 3,232 2,523 2,733 2,916 3,091 2,643 2,853 3,036 2,771 2,981 2,528 2,387 2,632 7464 7465 7466 7467 7468 7470 7471 7472 7475 7476 7500 7501 7502 7503 7504 7505 7506 7507 7508 7509 7510 7511 7512 7513 7515 7516 7517 7520 7521 7560 7561 7562 7563 7564 7565 7566 7567 7568 7570 7571 7572 7575 7576 7600 7601 O O (') (') o o o (') (') o o C) C) C) ( l) C) o O (') o 0) C) (') C) C) n o o o o (') (') o C) C) o C) (') C) C) C) C) C) C) (') 2,507 2,460 2,407 2,553 2,866 2,946 3,121 3,366 2,657 2,867 3,050 3,225 2,777 2,987 3,170 2,905 3,115 2,560 2,770 17. 8 . 92 Official Journal of the European Communities No L 234/31 I I Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pu Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl I  100 kg -  7602 C) 2,953  I 7603 C) 3,128  I 7604 C) 3,373  7605 C) 2,664  7606 C) 2,874  ' I 7607 o 3,057  I 7608 o 3,232  I 7609 C) 3,477  \ 7610 C) 2,784  7611 o 2,994  I 7612 o 3,177  7613 C) 3,352  7615 o 2,912  7616 C) 3,122  7620 C) 3,042  7700 o 2,952  7701 o 3,162  7702 0) 3,345  \ 7703 C) 3,520  7705 C) 3,056 -l 7706 C) l 3,266  7707 o 3,449  7708 C) 3,624  7710 o 3,176  7711 0) 3,386 '  77 12 C) 3,569  7715 C) 3,304  7716 o 3,514  7720 C) 2,760  7721 (l) 2,970  7722 o 3,153  7723 O 3,328  7725 O 2,864  7726 (l) 3,074  7727 o 3,257  7728 o 3,432  7730 (') 2,984  \ 7731 o 3,194  7732 C) 3,377  7735 (l) 3,112  7736 C) 3,322  7740 o l 3,548  7741 (') 3,758  7742 (') 3,941  7745 C) l 3,652 No L 234/32 Official Journal of the European Communities 17 . 8 . 92 \ Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Ut France FF Greece Dr Ireland £ Irl \  100 kg -  7746 C) 3,862  7747 o l 4,045  7750 0) 3,772  7751 C) 3,982  7758   7759 \    I 7760 0) 4,336  I 7761 C) 4,546  I 7762 o 4,729  I 7765 C) 4,440  l 7766 C) 4,650  7768 \   \ 7769 __  \ 7770 C) 4,560  I 7771 o 4,770  I 7778   7779   7780 C) 5,125  \ 7781 0) 5,335  7785 o 5,229  7786 0) 5,439 &gt;  I 7788 2,417  I 7789 2,627  I 7798 O   7799 o I   I 7800 \ 5,367  7801 5,577  \ 7802 5,760  I 7805 I 5,471  I 7806 I 5,681  I 7807 I 5,864  I 7808 o   7809 O   I 7810 5,591  I 7811 5,801  I 7818 o ' __  I 7819 C)   I 7820 C) 5,498  I 7821 o 5,708  7822 0) 5,891  \ 7825 o 5,602  \ 7826 C) 5,812  I 7827 (') 5,995  I 7828 o 2,548  7829 C) 2,758 17 . 8 . 92 Official Journal of the European Communities No L 234/33 I I Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl \ \ \  100 kg -  7830 I 5,722  7831 o l 5,932  l 7838 o l 2,577  7840 o l   7841 o l   7842 o l   7843 o l   7844 o l   l 7845 C) l   l 7846 ll   l 7847 o l  -l  l 7848 0) l   l 7849 o l   7850 l  l  7851 C) l   7852 o l   7853 C) l   l 7855 o l   l 7856 C) l   l 7857 o l   7858 o l   7859 o l   7860 (') l   7861 C) l  l  7862 o l   7863 (') l   7864 C) l   7865 C) l   7866 C) l   7867 C) l   7868 C) I   7869 C)   7870 o   7871 C)   7872 (l )   7873 C)   7875 C)   7876 C)   7877 C)   7878 C)   7879 C)   7900 C)   7901 C)   7902 C)   7903 C) l  No L 234/34 Official Journal of the European Communities 17 . 8 . 92 Positive Negative Ireland CN code Table Additionalcode Notes Germany Nether ­ lands Spain Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece DM F1 Pta Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl  100 kg  7904 7905 7906 7907 7908 7909 7910 7911 7912 7913 7915 7916 7917 7918 7919 7940 7941 7942 7943 7944 7945 7946 7947 7948 7949 7950 7951 7952 7953 7955 7956 7957 7958 7959 7960 7961 7962 7963 7964 7965 7966 7967 7968 7969 7970 O 0) o o o o C) o o C) o C) o C) o 0) C) o o O C) C) C) C) o o (') 0) C) o C) (') C) (') C) (') C) C) C) (') C) o C) C) o 17 ; 8 . 92 Official Journal of the European Communities No L 234/35 I \ Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pu Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl  7971 7972 (') (')  100 kg -  7973 (') A...  7975 C)   7976 0   7977 C)   7978 o   7979 C&gt;   7980 7981 C) (')   7982 C)   7983 C) 2,539  7984 0 2,784  7985 C)   7986 C)   7987 (') 2,468  7988 C) 2,643  7990 C)   7991 C) 2,405  7992 C) 2,588 __ 7995 C)   7996 C) 2,533 Amounts to be deducted -lI 51xx 0,064  l 52xx l 0,134  l 53xx \ 0,215  l 54xx \ 0,297  55xx \ 0,424  l 56xx \ 0,614  l 570x 0,953  571x 0,953  572x 1,335  573x 1,335  574x I 1,716  5750 1,716  5751 1,716  5760 2,098  5761 2,098  5762 2,098  5765 2,098  5766 2,098  5770 2,098  5771 2,098 No L 234/36 Official Journal of the European Communities 17 . 8 . 92 I \ Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands Fl Spain Ptt Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl  100 kg - I  5780 2,479  5781 2,479  5785 2,479  5786 2,479  579x l 0,064  5808 0,064  l 5809 0,064  l 5818 0,064  l 5819 0,064  l 582x 0,064  l 5830 0,064  5831 0,064  l 5838 0,134  584x 0,134  l 585x l 0,134  l 586x 0,215  587x 0,215  590x 0,297  l 591x 0,297  594x 0,424  595x 0,424  596x 0,614  597x 0,614  l 598x l 0,953  599x 0,953 Amounts to be deducted 61xx 0,058  l 62xx \ 0,122  l 63xx l 0,196  64xx \ 0,271  65xx 0,386  66xx 0,560  670x 0,869  671x 0,869  l 672x 1,216  673x 1,216  674x 1,564  6750 1,564  6751 1,564  6760 1,911  6761 1,911  6762 1,911  6765 1,911 17 . 8 . 92 Official Journal of the European Communities No L 234/37 I \ Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl I  100 kg -  6766 1,911  6770 l 1,911  6771 1,911  6780 2,259  67 « 1 2,259  l 6785 2,259  l 6786 I 2,259  l 679x I 0,058  l 6808 I  0,058  6809 0,058  6818 0,058  6819 I 0,058  682x I 0,058  6830 0,058  6831 0,058  6838 0,122  684x I , 0,122  685x 0,122  686x 0,196  687x 0,196  690x 0,271  691x 0,271  l 694x 0,386  695x 0,386  696x 0,560  \ 697x 0,560  l 698x 0,869  \ 699x I 0,869 I No L 234/38 Official Journal of the European Communities 17 . 8 . 92 (') If the goods contain butter reduced in price under the Regulation indicated in Table 7 of Chapter 4 of the additional codes, the amount indicated in additional code 7xxx shall be reduced, for formula A and formula C products, by the amount indicated in additional code 5xxx and, for formula B products, by that indicated in additional code 6xxx. The additional code to be declared will be 5xxx or 6xxx as appropriate (x representing any figure from 0 to 9). (*) See the additional codes related to the contents of the goods by weight of, respectively, milkfat, milk proteins, starch/glucose, and sucrose/invert sugar/isoglucose. These codes are mentioned in Annex I to the TARIC in the tables of Chapters 17 , 18 , 19 and 21 . The numbers of the tables are mentioned above in the column 'Table'. The tables are reprinted (OJ No L 153 , 17 . 6 . 1991 , p. 52) without prejudice to any later modification of the TARIC. NB: For the application of the additional code : Starch/Glucose The content of the goods (as presented) in starch, its degradation products i.e. all the polymers of glucose, and the glucose, determined as glucose and expressed as starch (on a dry matter basis , 100 % purity ; factor for conversion of glucose to starch : 0,9). However, where a mixture of glucose and fructose is declared (in whatever form) or is found to be present in the goods, the amount of glucose to be included in the above calculation is that which is in excess of the fructose content of the goods . Sucrose/Invert Sugar/Isoglucose The content of the goods (as presented), in sucrose, together with the sucrose which results from expressing as sucrose any mixture of glucose and fructose (the sum ofthe amounts of these two sugars multiplied by 0,95), which is declared (in whatever form) or found to be present in the goods. However, where the fructose content of the goods is less than the glucose content, the amount of glucose to be included in the above calculation shall be an amount equal , by weight, to that of fructose. Note: In all cases, where a hydrolysis product of lactose is declared, and/or galactose is found to be present among the sugars, then the amount of glucose equal to that of galactose is deducted from the total glucose content before any other calculations are carried out. Milk proteins Milk proteins, excluding those contained in the whey, casein and/or caseinates, added to the product. ANNEX II Monetary coefficients Member States Products Germany Netherlands UnitedKingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain Portugal 1,022 1,022 1,024 1,024 0,990 0,990 0,975 0,975 1,022 1,022 1,024 1,024 0,975 0,975 1,082 Beef and veal Milk and milk products Pigmeat Sugar Cereals Eggs and poultry and albumins Wine Processed products (Regulation (EEC) No 3033/80):  to be applied to charges  to be applied to refunds :  cereals  milk  sugar Jams and marmalades (Regulation (EEC) No 426/86) Olive oil sector 0,9901,022 1,022 1,022 1,022 1,024 1,024 1,024 1,024 0,975 0,975 0,975 0,975 0,990 1,032